Citation Nr: 1046993	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  07-36 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from November 1961 to March 1966.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

The overall evidence suggests that the Veteran's service-
connected disability is of such nature and severity as to prevent 
him from obtaining and retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In this 
decision, the Board grants entitlement to a TDIU, which 
constitutes a complete grant of the Veteran's claim.  Therefore, 
no discussion of VA's duty to notify or assist under the VCAA is 
necessary.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 
4.14.  While the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is "whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling.  
Consequently, the Veteran meets the schedular threshold for 
determining entitlement to a TDIU rating.  The only remaining 
question is whether there is evidence that the Veteran is unable 
to secure substantially gainful occupation as the result of this 
disability.  

The evidence indicates that the Veteran worked full-time until 
September 1996.  See October 2008 VA Form 21-4192.  The Veteran 
contends that he is currently unable to work because of his 
service-connected PTSD.  

Review of the record documents findings from a treating 
psychiatrist that the Veteran's PTSD renders him "not 
employable."  See, e.g., February 2007 and March 2010 VA (Kim) 
treatment records.  It also documents findings of "severe" 
psychiatric disability and the assignment of global assessment of 
functioning (GAF) scores of 40, 47 and 48, which correspond to 
findings of at least serious symptoms/impairment.  See March and 
May 2010 VA psychiatric treatment records; April 2009 VA 
examination record.  The Board acknowledges that the record 
includes a VA examiner's determination that the Veteran's PTSD is 
"mild to moderate" and a December 2005 VA examiner's 
determination that the Veteran's PTSD did not preclude him from 
establishing and maintaining work relationships.  After a review 
of the evidence, particularly the statements from the Veteran's 
spouse and daughter and the findings reported in the 2010 VA 
treatment records, and resolving all reasonable doubt in favor of 
the Veteran, the Board finds that the criteria for entitlement to 
a TDIU have been met.  


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


